—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Gurahian, J.), entered November 6, 1992, which granted the defendant’s motion to dismiss the complaint pursuant to CPLR 3126 for failure to comply with discovery.
Ordered that the order is affirmed, without costs or disbursements.
We find that the Supreme Court did not improvidently exercise its discretion in dismissing the plaintiff’s complaint pursuant to CPLR 3126. The plaintiff exhibited willful and contumacious conduct in failing to comply with repeated demands for disclosure and in failing to comply with several court orders compelling full and adequate disclosure (see, Zletz v Wetanson, 67 NY2d 711, 713; Lobo Equities v North Riv. Ins. Co., 124 AD2d 647; Anteri v NRS Constr. Corp., 117 AD2d 696, 697-698; Brandi v Chan, 151 AD2d 853, 854; Henderson v Stilwell, 116 AD2d 861, 862-863). Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.